In an action, inter alia, to recover payment for legal services rendered based on an account stated, the plaintiff appeals (1) from an order of the Supreme Court, Dutchess County (Beisner, J.), dated March 12, 2001, which denied his motion to strike the answer and granted the defendant’s cross motion to dismiss the complaint, and (2), as limited by his brief, from so much of an order of the same court, dated September 13, 2001, as, in effect, upon granting his motion for leave to reargue, adhered to its prior determination.
Ordered that the appeal from the order dated March 12, 2001, is dismissed, without costs or disbursements, as that order was superseded by the order dated September 13, 2001, made upon reargument; and it is further,
Ordered that the order dated September 13, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
Under the particular circumstances of this case, the Supreme Court acted properly in dismissing the complaint.
The plaintiff’s remaining contentions are without merit. S. Miller, J.P., Krausman, Goldstein and Rivera, JJ., concur.